Citation Nr: 0804313	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-11 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than October 15, 
2004, for the grant of a total rating based on individual 
unemployability due to service connected disabilities (TDIU).

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2006, the Board remanded the issue of entitlement 
to a TDIU for additional development.  Thereafter, in a May 
2007 rating decision, the RO granted a TDIU effective October 
15, 2004.  The RO issued a supplemental statement of the case 
in June 2007 denying an earlier effective date for the TDIU 
award.  

The issue of entitlement to a rating in excess of 70 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

In a November 2007 statement, prior to the promulgation of a 
decision in this appeal, the appellant stated that he desired 
to withdraw from appellate status the issue of entitlement to 
a TDIU.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction to decide the issue of entitlement to 
a TDIU prior to October 15, 2004.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In 
a November 2007 statement submitted by the veteran, the 
veteran expressed his satisfaction with the decisions made in 
the May 2007 rating decision, to include the grant of a TDIU 
effective October 15, 2004.  Having met the requirements of 
38 C.F.R. § 20.204, the appellant has effectively removed 
this issue from appellate status.  Accordingly, the Board 
does not have jurisdiction to decide the appeal.  


ORDER

The appeal for entitlement to a TDIU prior to October 15, 
2004 is dismissed.


REMAND

In a May 2006 rating decision the RO denied the veteran's 
claim for entitlement to a rating in excess of 70 percent for 
PTSD.  In June 2006 the veteran submitted a timely notice of 
disagreement; however, the RO has not yet issued a statement 
of the case with respect to this issue.  There is no 
indication in the record that the veteran intended to 
withdraw his appeal of this issue.  The United States Court 
of Appeals for Veterans Claims has held that where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal (if he so desires) 
on the issue of entitlement to a rating 
in excess of 70 percent for PTSD by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


